EX 99.28(h)(81) Amendment to Transfer Agency Agreement Between JNL Series Trust and Jackson National Asset Management, LLC This Amendment is made as of this 24th day of November 2010, by and between JNL Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability company (“JNAM”). Witnesseth Whereas, the Trust and JNAM entered into a Transfer Agency Agreement (“Agreement”) dated January 31, 2001. Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate funds (“Funds”) of the Trust and the owners of record thereof. Whereas, the parties wish to amend the Agreement to remove the Exhibit A reference under Section 2 - Duties of JNAM, since this Exhibit A reference is no longer necessary. Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the parties agree that the first paragraph under Section 2, Duties of JNAM, shall read as follows: 2.Duties to JNAM.JNAM will act as transfer agent with respect to each Series of Units, provide information in connection with the Trust’s preparation of various regulatory reports and prepare reports to the Trustees and management of the Trust.In this connection, JNAM, subject to Section 3 below, shall perform the following services: In Witness Whereof, the parties have caused this instrument to be executed as of the day and year first above written. Attest: JNL Series Trust /s/ Kristen K. Leeman By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President, Counsel, and Secretary Attest: Jackson National Asset Management, LLC /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Name: Mark D. Nerud Title: President and CEO
